Section 333.04(a) of the Trotwood Municipal Code exempts slow-moving vehicles from its requirements when "reduced speed is necessary for safe operation or to comply with the law."  R.C. 4511.22(A) contains the same provision., Defendant-Appellant Selz does not argue that the speed at which he was riding his bicycle, which was reduced in relation to other traffic moving in the same direction, was necessary for the "safe operation" of his bicycle or to comply with the law. Rather, he argues that it was not reasonably practicable for him to travel as fast as the traffic around him.  Therefore, his claim does not fit within the only exemptions which the ordinance provides for slow-moving vehicles.
Selz's claim is more properly viewed as a defense of necessity, which demonstrates an excuse or justification for conduct which otherwise is prohibited by law. *Page 951 
  The necessity defense justifies conduct which otherwise would lead to criminal or civil liability because the conduct is socially acceptable and desirable under the circumstances.  Akron v. Detwiler
(July 5, 1990), Summit App.  No. 14385, unreported, at 5, 1990 WL 95683. The common law elements of necessity are:  (1) the harm must be committed under the pressure of physical or natural force, rather than human force; (2) the harm sought to be avoided is greater than, or at least equal to that sought to be prevented by the law defining the offense charged; (3) the actor reasonably believes at the moment that his act is necessary and is designed to avoid the greater harm; (4) the actor must be without fault in bringing about the situation; and (5) the harm threatened must be imminent, leaving no alternative by which to avoid the greater harm.
State v. Prince (1991), 71 Ohio App.3d 694, 699.
"Necessity" is an affirmative defense, and like other affirmative defenses it is fact-sensitive.  Further, the burden of its proof, by a preponderance of the evidence, is on the accused. R.C. 2901.05(A).
The elements of the necessity defense implicate the greater issue of whether Selz should have been riding his bicycle on Salem Avenue at all under the conditions which then prevailed.  Selz, who is a bicycle enthusiast, invokes an absolute right to do that. However, that assumes that other, reasonable alternatives were unavailable to him.  It also "trumps" whatever hazard his slow-moving bicycle created for other traffic on the road, which is a legitimate concern of the ordinance. Also, what was reasonable for Selz might not be reasonable for another, less able cyclist, who might claim the same absolute right.
These issues cannot be resolved by a blanket, judicial expansion of thesafe operation exemption in the ordinance.  They present issues of fact, which the trier of fact must resolve.  I would reverse and remand for a new trial, requiring Selz to prove his affirmative defense. *Page 952